UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1876


RONNIE CLARKE,

                   Plaintiff – Appellant,

             v.

STEVEN ASHBY, (Former RBHA Executive Director); JOHN
LINDSTROM, (Acting/Interim RBHA Executive Director); GALE
PRICE, (Acting/Interim RBHA Human Resources Director);
MICHAEL     JOSEPH,    (Current     Director   of    RBHA's
Financial/Administrative Division); JOHNNY BEATON, (Current
Director of RBHA's IT/MIS Department); SAPHIRA BAKER; WAYNE
BLANKS; LINDA K. CARR, Secretary*; TRACY L. CAUSEY; FRANCES
M. CHRISTIAN, Ph. D., Vice Chairperson; MARGARET N. CROWE,
Chairperson; ANDREW C. EPPS, III; MARILYN T. ERICKSON, Ph.
D.; SANDRA FOWLER-JONES; DELORES MCQUINN; MARTHA MUGUIRA,
Ed.D.; NAPLEON L. PEOPLES; ROSE STITH-SINGLETON, M.Ed;
RICHMOND BEHAVIORAL HEALTH AUTHORITY,

                   Defendants – Appellees,

             and

H. GRAY WYATT, Treasurer; EUGENE MASON; BLAIR LARCEN;
MICHAEL PARKER, (Former RBHA Human Resources Director); LISA
M. HARRISON, CPA, Mtax,

                   Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00574-REP)


Submitted:    December 11, 2008              Decided:   December 15, 2008
Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Clarke, Appellant Pro Se.       Lisa H. Leiner, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Ronnie   Clarke   appeals       the   district   court's     order

dismissing his claims against Defendants alleging violations of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2000), and 42 U.S.C. §§ 1981, 1983 (2000),

as well as several other federal and state law claims.              We have

reviewed the record and find no reversible error.              Accordingly,

we deny Clarke’s application to proceed in forma pauperis, deny

his self-styled "motion to grant summary judgment,” and affirm

the district court’s order.            See Clarke v. Ashby, No. 3:07-cv-

00574-REP   (E.D.    Va.   July   8,    2008).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                        3